Case: 13-40078      Document: 00512559969         Page: 1    Date Filed: 03/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-40078                          March 13, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR ENRIQUE CABRERA-HERNANDEZ, also known as Oscar Enrique
Cabrera, also known as Juan Alberto Perez, also known as Eddie Beraibe
Flores,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CR-129-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Pursuant to a plea agreement, Oscar Enrique Cabrera-Hernandez
pleaded guilty to illegal reentry after deportation and was sentenced to 70
months of imprisonment, to be followed by three years of supervised release.
More than 44 days after the entry of judgment, Cabrera-Hernandez filed a
notice of appeal and a motion seeking an extension of time to file an appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40078      Document: 00512559969    Page: 2   Date Filed: 03/13/2014


                                  No. 13-40078

based on excusable neglect or good cause. The district court denied the motion,
finding that the appeal was untimely and that Cabrera-Hernandez failed to
show excusable neglect or good cause. The Federal Public Defender appointed
to represent Cabrera-Hernandez has filed a motion to withdraw and a brief in
accordance with Anders v. California, 386 U.S. 738 (1967).
      Cabrera-Hernandez did not file a notice of appeal within 14 days after
the entry of the criminal judgment. See FED. R. APP. P. 4(b)(1)(A)(i), (b)(6). His
motion for an extension of time to file an appeal was filed beyond the 30-day
time limit for extending the appeal period under FED. R. APP. P. 4(b)(4).
Because the district court enforced the time limitations set forth in FED.
R. APP. P. 4(b), the untimeliness of Cabrera-Hernandez’s notice of appeal may
not be disregarded. See United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th
Cir. 2006).
      The instant appeal is without arguable merit. Accordingly, counsel’s
motion to withdraw is GRANTED, and the appeal is DISMISSED as frivolous.
See 5TH CIR. R. 42.2.




                                        2